                        Case 3:18-cv-06678-RS Document 16 Filed 12/14/18 Page 1 of 15



            1      COOLEY LLP
                   MICHAEL G. RHODES (116127) (rhodesmg@cooley.com)
            2      WHITTY SOMVICHIAN (194463) (wsomvichian@cooley.com)
                   KYLE C. WONG (224021) (kwong@cooley.com)
            3      MAXWELL E. ALDERMAN (318548) (malderman@cooley.com)
                   101 California Street, 5th Floor
            4      San Francisco, CA 94111-5800
                   Telephone: (415) 693-2000
            5      Facsimile: (415) 693-2222

            6      Attorneys for Defendant
                   WALMART INC.
            7

            8                                     UNITED STATES DISTRICT COURT
            9                                 NORTHERN DISTRICT OF CALIFORNIA
          10                                           OAKLAND DIVISION
          11

          12       ALICIA CAPPELLO and CATHERINE                Case No. 4:18-cv-06678-SBA
                   MOSQUEDA, for themselves and all others
          13       similarly situated,                          WALMART INC.’S NOTICE OF MOTION,
                                                                MOTION TO DISMISS PLAINTIFFS’
          14                        Plaintiffs,                 COMPLAINT, AND MEMORANDUM OF
                                                                POINTS AND AUTHORITIES
          15              v.
                                                                Date:      February 13, 2019
          16       WALMART, INC., a Delaware corporation;       Time:      2:00 p.m.
                   and DOES 1-50, inclusive,                    Judge:     Hon. Saundra B. Armstrong
          17
                                    Defendants.
          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                             DEF. WALMART INC.’S MOTION TO DISMISS
ATTORNEYS AT LAW
                                                                                              PLFS’ COMPLAINT
 SAN FRANCISCO
                                                                                   CASE NO. 4:18-CV-06678-SBA
            Case 3:18-cv-06678-RS Document 16 Filed 12/14/18 Page 2 of 15


                                                             Table of Contents
 1

 2                                                                                                                                        Page

 3   I.      INTRODUCTION ................................................................................................................... 2
 4   II.     BACKGROUND ..................................................................................................................... 3
             A.   Walmart’s Terms of Use, Privacy Policy, and Notices ............................................... 3
 5
             B.   Plaintiffs’ Allegations .................................................................................................. 4
 6           C.   Procedural History ....................................................................................................... 5
 7   III.    ARGUMENT ........................................................................................................................... 5
             A.   Plaintiffs’ Section 1799.3 Claim Should Be Dismissed Because Plaintiffs
 8                Gave “Written Consent” to the Disclosures Alleged in the Complaint ....................... 5
 9           B.   Plaintiffs’ VPPA Claim Also Fails Because Walmart’s Consent Process
                  Complies with All Applicable Requirements under VPPA ......................................... 7
10           C.   Plaintiffs Did Not Suffer Any Economic Injury from Walmart’s Alleged
                  Disclosures and Have No Standing to Pursue a UCL Claim ....................................... 9
11
     IV.     CONCLUSION ...................................................................................................................... 11
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                         -i-
                           Case 3:18-cv-06678-RS Document 16 Filed 12/14/18 Page 3 of 15



            1                                                        TABLE OF AUTHORITIES
            2                                                                                                                                          Page(s)
            3      Cases

            4      Amtower v. Photon Dynamics, Inc.,
                      158 Cal. App. 4th 1582 (2008) ........................................................................................................5
            5
                   Backhaut v. Apple, Inc.,
            6
                      74 F. Supp. 3d 1033 (N.D. Cal. 2014) ...........................................................................................11
            7
                   Bower v. AT&T Mobility, LLC,
            8         196 Cal. App. 4th 1545 (2011) ......................................................................................................11

            9      Crawford v. Beachbody, LLC,
                      No. 14-cv-1583, 2014 WL 6606563 (S.D. Cal. Nov. 5, 2014) ........................................................5
          10
                   In re Google Inc. Street View Elec. Commc’ns Litig.,
          11           794 F. Supp. 2d 1067 (N.D. Cal. 2011) .........................................................................................10
          12
                   Ingels v. Westwood One Broad. Servs., Inc.,
          13          129 Cal. App. 4th 1050 (2005) ........................................................................................................9

          14       In re iPhone Application Litig.,
                       No. 11-md-2250, 2011 WL 4403963 (N.D. Cal. Sept. 20, 2011)..............................................2, 10
          15
                   Kirch v. Embarq Mgmt. Co.,
          16          No. 10-cv-2047, 2011 WL 3651359 (D. Kan. Aug. 19, 2011) ........................................................7
          17       Kwikset Corp. v. Super. Ct.,
          18          51 Cal. 4th 310 (2011) .....................................................................................................................9

          19       Mortensen v. Bresnan Commc’n, LLC,
                     No. 10-cv-0013, 2010 WL 5140454 (D. Mont. Dec. 13, 2010) .................................................. 7-8
          20
                   Ruiz v. Gap, Inc.,
          21          540 F. Supp. 2d 1121 (N.D. Cal. 2008) ...........................................................................................9
          22       St. Paul Mercury Ins. Co. v. Am. Safety Indem. Co.,
          23           No. 12-cv-5952, 2014 WL 2120347 (N.D. Cal. May 21, 2014) ......................................................5

          24       Svenson v. Google Inc.,
                      65 F. Supp. 3d 717 (N.D. Cal. 2014) .............................................................................................10
          25
                   Svenson v. Google Inc.,
          26          No. 13-cv-4080, 2015 WL 1503429 (N.D. Cal. Apr. 1, 2015) ......................................................10
          27       Swift v. Zynga Game Network, Inc.,
                      805 F. Supp. 2d 904 (N.D. Cal. 2011) .............................................................................................5
          28
  COOLEY LLP                                                                                               DEF. WALMART INC.’S MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                       ii.                                      PLFS’ COMPLAINT
                                                                                                                     CASE NO. 4:18-CV-06678-SBA
                           Case 3:18-cv-06678-RS Document 16 Filed 12/14/18 Page 4 of 15



            1      Van Patten v. Vertical Fitness Grp., LLC,
                      847 F.3d 1037 (9th Cir. 2017) ...................................................................................................9, 11
            2
                   In re Yahoo Mail Litig.,
            3
                       7 F. Supp. 3d 1016 (N.D. Cal. 2014) ...............................................................................................7
            4
                   Statutes
            5
                   Video Privacy Protection Act, 18 U.S.C § 2710.......................................................................... passim
            6
                   Cal. Bus. & Prof Code § 17200, et seq. ....................................................................................... passim
            7
                   Cal. Civ. Code § 1799.3(a) .......................................................................................................... passim
            8
                   Other Authorities
            9
                   Federal Rule of Civil Procedure 12(b)(6) ..........................................................................................1, 3
          10

          11       S. REP. No. 112-258 (2012) ...................................................................................................................8

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP                                                                                               DEF. WALMART INC.’S MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                      iii.                                      PLFS’ COMPLAINT
                                                                                                                     CASE NO. 4:18-CV-06678-SBA
                         Case 3:18-cv-06678-RS Document 16 Filed 12/14/18 Page 5 of 15



            1                                   NOTICE OF MOTION AND MOTION TO DISMISS

            2               PLEASE TAKE NOTICE that on February 13, 2019, or as soon thereafter as the motion may

            3      be heard at the U.S. District Court, courtroom to be assigned 5 days prior to the hearing date, located

            4      at 1301 Clay St., Oakland, CA, pursuant to Federal Rule of Civil Procedure 12(b)(6), defendant

            5      Walmart Inc. (“Walmart”) will and hereby does move to dismiss the causes of action in plaintiffs

            6      Alicia Cappello and Catherine Mosqueda’s (“Plaintiffs”) Complaint filed in California state court on

            7      October 4, 2018 and removed to this Court on November 11, 2018 (ECF No. 1-2) (“Complaint” or

            8      “Compl.”).     This motion is based on this Notice of Motion and Motion, the accompanying

            9      Memorandum of Points and Authorities, the pleadings and evidence on file in this matter, oral

          10       argument of counsel, and such other materials and argument as may be presented in connection with

          11       the hearing of the Motion. Walmart also respectfully requests that the Court take judicial notice of the

          12       documents attached as Exhibits A-E to the Declarations of Kanthi Santhikumar (“Santhikumar

          13       Decl.”), Caitlin Brown (“Brown Decl.”), and Suzanne Cole (“Cole Decl.”) each in Support of

          14       Walmart’s Motion to Dismiss.

          15                                                    CERTIFICATION

          16                Walmart certifies that it met and conferred with Plaintiffs’ counsel prior to filing this Motion

          17       and the accompanying Request for Judicial Notice, pursuant to Judge Armstrong’s Civil Standing

          18       Order.

          19                                           STATEMENT OF RELIEF SOUGHT

          20                Walmart seeks an order dismissing with prejudice the Complaint’s causes of action under the

          21       Video Privacy Protection Act, 18 U.S.C. Section 2710 (“VPPA”), California Civil Code Section

          22       1799.3 (“Section 1799.3”), and California Business and Professions Code Sections 17200, et. seq.

          23       (“Unfair Competition Law” or “UCL”) for failure to state a claim upon which relief can be granted.

          24                                       STATEMENT OF ISSUES TO BE DECIDED

          25                 1.    Whether Plaintiffs’ claim under Section 1799.3 should be dismissed, where Plaintiffs

          26       gave express consent to Walmart’s alleged disclosures of information by agreeing to Walmart’s Terms

          27       of Use (“TOU”) and Privacy Policy.

          28                2.     Whether Plaintiffs can pursue a VPPA claim, where Walmart’s method of obtaining
  COOLEY LLP                                                                        DEF. WALMART INC.’S MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                      1.                                 PLFS’ COMPLAINT
                                                                                              CASE NO. 4:18-CV-06678-SBA
                         Case 3:18-cv-06678-RS Document 16 Filed 12/14/18 Page 6 of 15



            1      consent complies with the specific provisions of the statute.

            2             3.      Whether Plaintiffs’ UCL claim should be dismissed, where Plaintiffs do not allege

            3      economic injury resulting from the alleged disclosures of their transactions.

            4                                 MEMORANDUM OF POINTS AND AUTHORITIES

            5      I.     INTRODUCTION

            6              Walmart moves to dismiss the Complaint because Plaintiffs expressly consented to the alleged

            7      disclosures of information that they complain of and have suffered no loss of money or property or

            8      other harm. As such, their claims fail as a matter of law and the Complaint should be dismissed in its

            9      entirety. First, Plaintiffs have no viable claim under VPPA and Section 1799.3 because they gave

          10       “written consent” for Walmart to make the disclosures alleged in the Complaint. 18 U.S.C. §

          11       2710(b)(2)(B); Cal. Civ. Code § 1799.3(a). As part of making the purchases at issue, Plaintiffs

          12       expressly agreed to Walmart’s TOU and Privacy Policy, which explain (among other relevant

          13       disclosures) that “Walmart uses how you browse and shop to show you ads that are more relevant to

          14       you” and can share such information with “service providers that help with [Walmart’s] business

          15       activities,” specifically including Facebook.1 Plaintiffs’ Complaint neglects to mention that they

          16       expressly agreed to these terms, which constitute “written consent” precluding their claims under both

          17       Section 1799.3 and VPPA.

          18              Second, Plaintiffs have no standing to pursue a claim under the UCL. Under established law,

          19       a plaintiff must show that he or she suffered an economic injury by having “lost money or property as

          20       a result of the [alleged] unfair competition,” in order to bring a UCL claim. Cal. Bus. & Prof Code

          21       § 17204. The purported “unfair competition” here—the alleged disclosure of Plaintiffs’ video

          22       purchases to Facebook—did not deprive Plaintiffs of any “money or property” for purposes of UCL

          23       standing. Indeed, courts have consistently held in analogous cases that the disclosure of private

          24       information does not create standing under the UCL. See, e.g., In re iPhone Application Litig., No.

          25

          26       1
                     The relevant terms are discussed and attached to Walmart’s Request for Judicial Notice (“RJN”) and
                   the accompanying Declarations of Kanthi Santhikumar, Caitlin Brown, and Suzanne Cole in support
          27       thereof. As further explained in the RJN, Walmart’s terms are publicly available documents on the
                   internet capable of ready and accurate determination, which are relevant to Plaintiffs’ claims and/or
          28       incorporated by Plaintiffs in their Complaint.
  COOLEY LLP                                                                       DEF. WALMART INC.’S MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    2.                                  PLFS’ COMPLAINT
                                                                                             CASE NO. 4:18-CV-06678-SBA
                         Case 3:18-cv-06678-RS Document 16 Filed 12/14/18 Page 7 of 15



            1      11-md-2250, 2011 WL 4403963, at *14 (N.D. Cal. Sept. 20, 2011).

            2             For these reasons, the Court should dismiss the VPPA claim, as well as both of the California

            3      statutory claims as a matter of law and with prejudice.

            4      II.    BACKGROUND2
            5             A.      Walmart’s Terms of Use, Privacy Policy, and Notices.
            6             Defendant Walmart operates the website walmart.com through which it sells various consumer
            7      goods, including DVD movies and video games. In order to make a purchase on walmart.com, a
            8      customer must first click to agree to Walmart’s TOU and Privacy Policy, which incorporates other
            9      publicly-available Walmart policies like its Notices (collectively, “Terms”). (Santhikumar Decl. at ¶
          10       3; Cole. Decl. at ¶ 3; see also Ex. A (“By clicking Place Order, you agree to Walmart’s Updated
          11       Privacy Policy and Terms of Use.”).)
          12              Below, Walmart provides a selection from a screenshot of the relevant and publicly-available
          13       Walmart “purchase confirmation page,” the complete version of which is Exhibit A:
          14

          15

          16
                          Throughout the relevant period of the Complaint, the Terms have consistently informed
          17
                   prospective customers that Walmart may use customers’ “personal information” to “personalize our
          18
                   offerings to you,” including showing “advertisements . . . that are tailored to your interests.” (Brown
          19
                   Decl. at ¶ 4; Ex. B at 5, 8; Ex. C at 5, 8). As Walmart explains, the information used to show
          20
                   personalized ads can include “how you browse and shop” on walmart.com. (Brown Decl. at ¶ 6; Ex.
          21
                   D at 18.) Walmart also discloses that it may “share personal information” about its customers with
          22
                   “service providers” to “improve . . . products and services.” (Brown Decl. at ¶ 4; Ex. B at 7; Ex. C at
          23
                   6.) Additionally, Walmart states that it belongs to “ad networks” that can show “interest-based
          24
                   advertising” to Walmart’s customers. (Brown Decl. at ¶ 4; Ex. B at 10-11; Ex. C at 10.) Walmart
          25
                   further discloses that personalized advertising can be shown to Walmart’s customers on the Facebook
          26

          27
                   2
                    As it must under Federal Rule of Civil Procedure 12(b)(6), Walmart takes the allegations of the
          28       Complaint as true for purposes of this Motion only.
  COOLEY LLP                                                                      DEF. WALMART INC.’S MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    3.                                 PLFS’ COMPLAINT
                                                                                            CASE NO. 4:18-CV-06678-SBA
                         Case 3:18-cv-06678-RS Document 16 Filed 12/14/18 Page 8 of 15



            1      platform. (Brown Decl. at ¶ 6; Ex. D at 18 (referring to “Other websites where you see our ads, such

            2      as Facebook . . . .”).) Walmart thus makes clear to customers that it can disclose a customer’s purchase

            3      transactions to third parties like Facebook in order to deliver relevant advertising to customers, and it

            4      requires customers to agree to these Terms before completing a purchase on Walmart.com.

            5             B.      Plaintiffs’ Allegations.

            6             Plaintiffs allege that they purchased various DVDs, Blu-Ray discs, and video games (“Video

            7      Media”) on the Walmart website on November 24, 2016, September 23, 2017, and November 24,

            8      2017. (Compl. ¶ 22-23.) When Plaintiffs made these purchases, they were required to click to agree

            9      to Walmart’s Terms, as discussed above. (Santhikumar Decl. at ¶ 4.). Plaintiffs appear to be well

          10       aware of Walmart’s Terms and, in fact, specifically rely on the Terms in their Complaint. (Compl. ¶

          11       12 (“Further, the applicable walmart.com terms of use provide . . .”).)3

          12              Plaintiffs allege that Walmart violated various federal and state statutes by disclosing their

          13       purchases of Video Media to Facebook. (Id. at ¶ 1, 5, 17.) Specifically, Plaintiffs claim that Walmart

          14       used an “analytics tool” called a “Facebook Pixel,” which enabled information on Plaintiffs’ purchases

          15       to be transmitted to Facebook. (Id. at ¶ 16-17.)      Plaintiffs do not allege that this transmission of

          16       information violated the Terms. To the contrary, they concede that information about their purchases

          17       was allegedly transmitted to Facebook in order to “optimize [Walmart’s] ads” and for other business

          18       purposes. (Id. at ¶ 20.)

          19              Plaintiffs claim that Walmart’s use of the Facebook Pixel violates VPPA, Section 1799.3, and

          20       the UCL.

          21              C.      Procedural History

          22              Plaintiffs filed their original Complaint on October 4, 2018 in the Superior Court of the State

          23       of California for the County of Alameda. (Compl. ¶ 1.) Walmart timely removed to this Court on

          24       November 2, 2018 and the parties stipulated that Walmart would respond to the Complaint on

          25       December 14, 2018. (See Stipulated Extension of Time, ECF No. 11.)

          26

          27
                   3
                     As further shown in Walmart’s Request for Judicial Notice, Plaintiffs have expressly incorporated
          28       these binding Terms into the Complaint.
  COOLEY LLP                                                                       DEF. WALMART INC.’S MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    4.                                  PLFS’ COMPLAINT
                                                                                             CASE NO. 4:18-CV-06678-SBA
                          Case 3:18-cv-06678-RS Document 16 Filed 12/14/18 Page 9 of 15



            1      III.    ARGUMENT

            2              A.     Plaintiffs’ Section 1799.3 Claim Should Be Dismissed Because Plaintiffs Gave
                                  “Written Consent” to the Disclosures Alleged in the Complaint.
            3
                           By its terms, Section 1799.3 imposes no liability where an individual gives “written consent”
            4
                   to an alleged disclosure of information. Cal. Civ. Code § 1799.3(a). Here, Plaintiffs’ Section 1799.3
            5
                   claim fails as a matter of law because they expressly agreed to Walmart’s Terms and thus consented
            6
                   to the practices alleged in the Complaint.
            7
                           Like many other online shopping websites, consumers who purchase through walmart.com
            8
                   must first click to agree to Walmart’s Terms before completing a purchase, as discussed above. This
            9
                   common form of online agreement constitutes binding acceptance of the terms and disclosures that
          10
                   are presented to the consumer, as courts have consistently held. See, e.g., Swift v. Zynga Game
          11
                   Network, Inc., 805 F. Supp. 2d 904, 911 (N.D. Cal. 2011) (finding that a plaintiff had consented to
          12
                   defendant’s terms where she “click[ed] on an ‘Accept’ button directly above a statement that clicking
          13
                   on the button served as assent to [defendant’s] terms of service along with a blue hyperlink directly to
          14
                   the terms of service”); Crawford v. Beachbody, LLC, No. 14-cv-1583, 2014 WL 6606563, at *3 (S.D.
          15
                   Cal. Nov. 5, 2014) (holding that online terms are enforceable “where the user is provided with an
          16
                   opportunity to review the terms of service in the form of a hyperlink immediately under the ‘I Accept’
          17
                   button and clicks that button.”) (citations omitted).
          18
                           Here, Plaintiffs expressly agreed, when they made each of their purchases, that information
          19
                   about those purchases could be used as outlined in Walmart’s Terms.4 Specifically, Plaintiffs agreed
          20
                   and consented that:
          21

          22

          23
                   4
                     Walmart expressly incorporates its Privacy Policy into its TOU, noting that “[y]ou acknowledge that
          24       any personal information you provide through the Walmart Sites will be used by Walmart in
                   accordance with Walmart’s Privacy Policy at http://corporate.walmart.com/privacy-security/walmart-
          25       privacy-policy, the terms of which are incorporated here by this reference.” (Cole Decl. at ¶ 2; Ex.
                   E.) Under California law, incorporation by reference requires clear and unequivocal reference “to the
          26       fact that the terms of the external document are incorporated.” Amtower v. Photon Dynamics, Inc.,
                   158 Cal. App. 4th 1582, 1608 (2008); see also St. Paul Mercury Ins. Co. v. Am. Safety Indem. Co.,
          27       No. 12-cv-5952, 2014 WL 2120347, at *9 (N.D. Cal. May 21, 2014) (noting that terms of
                   incorporation by reference “must guide the reader to the incorporated document”) (internal quotation
          28       and citation omitted). Walmart more than meets this standard.
  COOLEY LLP                                                                       DEF. WALMART INC.’S MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                     5.                                 PLFS’ COMPLAINT
                                                                                             CASE NO. 4:18-CV-06678-SBA
                        Case 3:18-cv-06678-RS Document 16 Filed 12/14/18 Page 10 of 15



            1                Walmart can use a consumer’s “personal information” to provide its “products and

            2                 services,” which includes “personalize[d] . . . advertising.” (Brown Decl. at ¶ 4; Ex. B

            3                 at 5-6; Ex. C at 5-6 (“We use your personal information to provide you products and

            4                 services, such as . . . to help us personalize our offerings to you. Some examples include:

            5                 . . .     To help us personalize our service offerings, websites, mobile services,

            6                 and advertising”); see also Brown Decl. at ¶ 4; Ex. B at 8; Ex. C at 8 (“We also personalize

            7                 your experience on our sites and mobile services by showing you advertisements that are

            8                 tailored to your interests.”).)

            9                Walmart shares “personal information” with third parties to help Walmart improve

          10                  its “products and services.” (Brown Decl. at ¶ 4; Ex. B at 7; Ex. C at 6 (“We share

          11                  personal information about you with service providers that help with our business

          12                  activities, including . . . companies that help us improve our products and services.”).)

          13                 The “personal information” used to show personalized ads specifically includes “how

          14                  you browse and shop” on Walmart. (Brown Decl. at ¶ 6; Ex. D at 18 (“Walmart uses

          15                  how you browse and shop to show you ads that are more relevant to you . . . .”).)

          16                 Walmart is part of “ad networks” that show “interest based advertisements.” (Brown

          17                  Decl. at ¶ 4; Ex. B at 10-11; Ex. C at 10 (“We belong to ad networks that may use your

          18                  browsing history across participating websites and mobile services to show you interest-

          19                  based advertisements.”).)

          20                 Walmart’s personalized ads appear on Facebook. (Brown Decl. at ¶ 6; Ex. D at 18

          21                  (“Some websites where we advertise belong to ad networks that use your web browsing

          22                  history to choose which ads to display on their network websites . . . Other websites where

          23                  you see our ads, such as Facebook, may use interest preferences that you have chosen on

          24                  those sites, as well as registration and other information about you, to choose which ads to

          25                  display to you.”) (emphasis added).

          26              Taken together, these disclosures put users on notice that their purchases on walmart.com can

          27       be disclosed to Facebook in order to show personalized ads to the user on Facebook’s social network.

          28       By expressly agreeing that information about their purchase could be used in this way, Plaintiffs gave
  COOLEY LLP                                                                      DEF. WALMART INC.’S MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    6.                                 PLFS’ COMPLAINT
                                                                                            CASE NO. 4:18-CV-06678-SBA
                        Case 3:18-cv-06678-RS Document 16 Filed 12/14/18 Page 11 of 15



            1      “written consent” that precludes their claim under Section 1799.3 as a matter of law.

            2             B.      Plaintiffs’ VPPA Claim Also Fails Because Walmart’s Consent Process Complies
                                  with All Applicable Requirements under VPPA. 
            3

            4             Plaintiffs’ VPPA claim fails for similar reasons because VPPA also exempts from liability
            5      disclosures of information that are made with the “written consent” of the consumer. 18 U.S.C. §
            6      2710(b)(2)(B). While VPPA includes provisions regarding consent that are not contained in Section
            7      1799.3, Walmart’s process for obtaining consent meets all of these statutory requirements.
            8             First, under 18 U.S.C. Section 2710, subsection (b)(2)(B)(i) of VPPA, consent must be “in a
            9      form distinct and separate from any form setting forth other legal or financial obligations of the
          10       consumer.” That is, a “form” used to obtain consent cannot include “other legal or financial
          11       obligations of the consumer.” Here, Walmart obtains consent by requiring click-through agreement
          12       to its Privacy Policy, which is a “distinct and separate” document that explains how Walmart uses
          13       consumer information.5 The Privacy Policy satisfies subsection (b)(2)(B)(i) because it does not set
          14       forth “other legal or financial obligations of the consumer.” In fact, it does not impose obligations on
          15       the consumer at all and simply explains how Walmart uses consumer data.
          16              Walmart’s consent process is no different from the way many online retailers and other
          17       websites obtain consent to their privacy practices. Indeed, numerous courts have recognized that a
          18       click-through agreement to a privacy policy is a valid way to meet the consent provisions of other
          19       statutes. See, e.g., In re Yahoo Mail Litig., 7 F. Supp. 3d 1016, 1028-29 (N.D. Cal. 2014) (finding that
          20       the consent defense under the Wiretap Act applied because users “explicitly consented” to Yahoo’s
          21       practices by clicking to agree to Yahoo’s Terms of Service); Kirch v. Embarq Mgmt. Co., No. 10-cv-
          22       2047, 2011 WL 3651359, at *7-8 (D. Kan. Aug. 19, 2011) (dismissing ECPA claim were plaintiff had
          23       clicked to agree to terms including the defendant’s Privacy Policy); Mortensen v. Bresnan Commc’n,
          24       LLC, No. 10-cv-0013, 2010 WL 5140454, at *3-5 (D. Mont. Dec. 13, 2010) (finding that statutory
          25

          26       5
                    To the extent that the “distinct and separate” requirement refers to the consumer’s act of consent (as
          27       opposed to the disclosures on which consent is based) Walmart’s purchase process complies because
                   Walmart requires a “distinct and separate” act of consent (a click-through agreement to its Privacy
          28       Policy) for each purchase before the order can be placed.
  COOLEY LLP                                                                       DEF. WALMART INC.’S MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    7.                                  PLFS’ COMPLAINT
                                                                                             CASE NO. 4:18-CV-06678-SBA
                        Case 3:18-cv-06678-RS Document 16 Filed 12/14/18 Page 12 of 15



            1      consent defense applied based on the plaintiffs’ agreement to the defendant’s privacy policy and other

            2      posted notices). Congress must have had this common consent process in mind when it amended

            3      VPPA in 2012 to clarify that consent can be obtained “through an electronic means using the Internet.”

            4      18 U.S.C. § 2710(b)(2)(B).

            5             Second, Walmart’s consent process complies with 18 U.S.C. Section 2710, subsection

            6      (b)(2)(B)(ii), which requires that consent either be “given at the time the disclosure is sought” or be

            7      “given in advance for a set period of time . . . .” See 18 U.S.C. §§ 2710(b)(2)(B)(ii)(I) & (II). Here,

            8      Walmart’s process is designed to obtain consent “at the time disclosure is sought.” As alleged in the

            9      Complaint, a consumer’s purchase of Video Media is disclosed to Facebook when the purchase is

          10       completed and the “purchase confirmation page loads.” See Compl. ¶ 17 (alleging that the disclosure

          11       of data to Facebook occurs “when a consumer with a Facebook account purchases Video Media from

          12       walmart.com the purchase confirmation page loads” ); see also id. at ¶ 5 (alleging that disclosures

          13       occurred “[w]hen a walmart.com customer purchased a DVD, Blu-Ray Disc, video game, or other

          14       video media.”). Walmart requires consumers to agree to its Terms immediately before that point when

          15       placing an order on walmart.com. Walmart thus obtains consent “at the time the disclosure is sought”

          16       for purposes of subsection (b)(2)(B)(ii)(I).

          17              18 U.S.C. Section 2710, subsection (b)(2)(B)(ii)(II) regarding obtaining consent “in advance”

          18       is inapplicable here because Plaintiffs do not allege (nor could they) that Walmart makes ongoing

          19       disclosures of a consumers’ video purchases after the initial transaction. As context, Congress added

          20       subsection (b)(2)(B)(ii)(II) to VPPA to give more flexibility in how companies obtain consent,

          21       providing the option to obtain consent a single time that covers ongoing disclosures for a future

          22       period. See S. REP. No. 112-258, at 3 (2012) (explaining that the 2012 amendment to VPPA was “to

          23       allow consumers to provide their informed, written consent to disclose [their] video viewing

          24       information—if they wish—one time in advance”). Walmart has not availed itself of this option and

          25       instead obtains a separate and distinct act of consent for each transaction on walmart.com that (under

          26       Plaintiffs’ allegations) can trigger a disclosure to Facebook.

          27              Third, 18 U.S.C. Section 2710, subsection (b)(2)(B)(iii) is also inapplicable because it imposes

          28       additional requirements for “withdrawing” consent that are not relevant to Walmart’s
  COOLEY LLP                                                                        DEF. WALMART INC.’S MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                     8.                                  PLFS’ COMPLAINT
                                                                                              CASE NO. 4:18-CV-06678-SBA
                        Case 3:18-cv-06678-RS Document 16 Filed 12/14/18 Page 13 of 15



            1      process. Subsection (b)(2)(B)(iii) relates to and builds on (b)(2)(B)(ii): if an entity seeks consent “in

            2      advance for a set period of time” under B(ii), it must also “provide[] an opportunity . . . for the

            3      consumer to withdraw on a case-by-case basis or to withdraw from ongoing disclosures”

            4      altogether. Here, Walmart does not seek to obtain consent “in advance” to make ongoing disclosures

            5      in the future. Rather, it gives the consumer the option to agree or decline agreement to the Privacy

            6      Policy for each transaction that triggers an alleged disclosure.

            7             Walmart’s consent process thus complies with VPPA in all respects and Plaintiffs’ VPPA

            8      claim fails as a matter of law.

            9             C.      Plaintiffs Did Not Suffer Any Economic Injury from Walmart’s Alleged
                                  Disclosures and Have No Standing to Pursue a UCL Claim.
          10
                          In order to bring a UCL claim, Plaintiffs must allege facts showing (1) that they suffered “a
          11
                   loss or deprivation of money or property sufficient to qualify as injury in fact, i.e., economic injury”
          12
                   and (2) “that that economic injury was the result of, i.e., caused by, the unfair business practice or false
          13
                   advertising that is the gravamen of the claim.” Kwikset Corp. v. Super. Ct., 51 Cal. 4th 310, 322
          14
                   (2011) (emphasis omitted). This requirement of an economic injury is inherently “‘more restrictive
          15
                   than federal injury in fact’ because it encompasses fewer kinds of injuries.” Van Patten v. Vertical
          16
                   Fitness Grp., LLC, 847 F.3d 1037, 1048-49 (9th Cir. 2017) (citation omitted). Here, Plaintiffs allege
          17
                   that Walmart violated the “unlawful” prong of the UCL by disclosing their personal information to
          18
                   Facebook in violation of Section 1799.3 and VPPA.6 Plaintiffs must therefore show that the alleged
          19
                   disclosure of their purchase information caused them to suffer a loss of “money or property.”
          20
                          Multiple courts, however, have recognized that the alleged improper disclosure of personal
          21
                   information is not an economic injury for purposes of UCL standing. See, e.g., Ruiz v. Gap, Inc., 540
          22
                   F. Supp. 2d 1121, 1127 (N.D. Cal. 2008) (the “unauthorized release of personal information” does not
          23
                   constitute a “loss of property” under the UCL), aff’d Ruiz v. Gap, 380 F. App’x 689 (9th Cir. 2010);
          24

          25       6
                     Plaintiffs do not allege any UCL claim under the “fraudulent” or “unfair” prongs of the statute. (See
                   Compl. ¶¶ 50-53.) Thus, even if Plaintiffs have satisfied the “economic injury” requirements needed
          26       for UCL standing, their claim must still be dismissed because the predicate of the “unlawful” conduct
                   claim—the alleged violations of VPPA and Section 1799.3—fails as a matter of law for the reasons
          27       explained above. Ingels v. Westwood One Broad. Servs., Inc., 129 Cal. App. 4th 1050, 1060 (2005)
                   (“A defendant cannot be liable under [Section] 17200 for committing unlawful business practices
          28       without having violated another law.”) (internal quotation and citations omitted).
  COOLEY LLP                                                                          DEF. WALMART INC.’S MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                      9.                                   PLFS’ COMPLAINT
                                                                                                CASE NO. 4:18-CV-06678-SBA
                        Case 3:18-cv-06678-RS Document 16 Filed 12/14/18 Page 14 of 15



            1      iPhone Application Litig., 2011 WL 4403963, at *14 (dismissing UCL claim based alleged improper

            2      access to private user information and explaining that “[n]umerous courts have held that a plaintiff’s

            3      ‘personal information’ does not constitute money or property under the UCL”); In re Google Inc.

            4      Street View Elec. Commc’ns Litig., 794 F. Supp. 2d 1067, 1086 (N.D. Cal. 2011) (dismissing UCL

            5      claim involving interception of private communications because “data packets that a plaintiff has sent

            6      over a wireless network are not lost property for purposes of determining [UCL] standing”). Svenson

            7      v. Google Inc., 65 F. Supp. 3d 717, 730 (N.D. Cal. 2014) is instructive. In Svenson, the plaintiff

            8      alleged that when she purchased certain mobile applications from the Google Play Store, Google

            9      improperly disclosed her personal information to the third-party app developers in violation of the

          10       Stored Communications Act. Id. The Svenson court ruled that these allegations did not support UCL

          11       standing because “[d]efendants’ [alleged] business practice—disclosing users’ Contact Information to

          12       third-party App vendors” did not cause plaintiff to “change[] her economic position at all.” Id.7

          13       Rather, “Plaintiff alleges that she purchased an App for $1.77 and received that App.,” therefore,

          14       “Plaintiff has not alleged facts showing that she suffered any damages resulting from that transaction.”

          15       Id. Similarly here, Plaintiffs allege that Walmart improperly disclosed their transactions to Facebook,

          16       but that alleged privacy violation cannot support a UCL claim because Plaintiffs received the DVDs

          17       they paid for and did not suffer any economic harm from the transaction. (Compl. ¶¶ 22-23.)

          18              Plaintiffs allege in passing that they might not have paid as much for their items if Walmart

          19       had “required consent to the disclosures of their purchasing data . . . .” (Compl. ¶ 53.) But this effort

          20       to manufacture UCL standing fails for multiple reasons. First, a plaintiff must demonstrate economic

          21       injury that is “concrete and particularized” and may not rely on “conjectural or hypothetical” harm.

          22       Van Patten, 847 F.3d at 1049 (quoting Kwikset, 51 Cal. 4th at 322-23 (internal quotation and citations

          23       omitted)). Plaintiffs’ conclusory assertion fails under these standards. Indeed, Plaintiffs’ allegation

          24       is framed as a conjecture on its face. See Compl. ¶ 53 (alleging that Plaintiffs “would not have paid

          25

          26       7
                     The Svenson plaintiff later amended her complaint to state an economic injury under the UCL by
                   alleging that Google had breached its privacy policy and she therefore did not receive the benefit of
          27       the bargain. Svenson v. Google Inc., No. 13-cv-4080, 2015 WL 1503429, at *8-9 (N.D. Cal. Apr. 1,
                   2015). Plaintiffs have not made any similar allegation here. Nor could they, since Plaintiffs expressly
          28       agreed to Walmart’s Terms, which specifically authorize the alleged disclosures. See supra III.A.
  COOLEY LLP                                                                       DEF. WALMART INC.’S MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    10.                                 PLFS’ COMPLAINT
                                                                                             CASE NO. 4:18-CV-06678-SBA
                         Case 3:18-cv-06678-RS Document 16 Filed 12/14/18 Page 15 of 15



            1      Walmart as much” “or would not have paid Walmart at all,” without specifying Plaintiffs’ purported

            2      harm in concrete terms). Such hypotheses of loss hardly meet the UCL’s standing requirement. See

            3      Bower v. AT&T Mobility, LLC, 196 Cal. App. 4th 1545, 1554-55 (2011) (reasoning that plaintiffs’

            4      meager allegations did not adequately plead an injury under the UCL). Second, Plaintiffs’ allegation

            5      rings hollow because Walmart did require Plaintiffs to consent to Walmart’s Terms in connection with

            6      their transactions, as discussed above. Despite agreeing that information on their purchases could be

            7      used as explained in Walmart’s Terms, Plaintiffs still paid the full purchase price for their DVDs.

            8      Indeed, courts have rejected similar claims of economic injury. For example, in Backhaut v. Apple,

            9      Inc., 74 F. Supp. 3d 1033, 1048 (N.D. Cal. 2014), the plaintiffs alleged that they suffered an economic

          10       injury by “overpaying for their Apple devices” because Apple did not disclose how text messaging

          11       would work on their devices. The court rejected this theory of UCL standing because the plaintiff did

          12       not allege reliance on any purported misleading statement by Apple. Id. at 1047-49. Similarly here,

          13       Plaintiffs make no allegation that they were somehow misled into making their purchases; nor could

          14       they, given their express agreement to Walmart’s Terms, which specifically explain how user

          15       information can be used.

          16       IV.      CONCLUSION

          17                For all these reasons, Walmart requests that the Court dismiss the Complaint in its entirety

          18       with prejudice.

          19

          20       Dated:         December 14, 2018                COOLEY LLP
                                                                   MICHAEL G. RHODES (116127)
          21                                                       WHITTY SOMVICHIAN (194463)
                                                                   KYLE C. WONG (224021)
          22                                                       MAXWELL E. ALDERMAN (318548)
          23

          24                                                       /s/ Whitty Somvichian
                                                                   Whitty Somvichian (194463)
          25                                                       Attorneys for Defendant
                                                                   WALMART INC.
          26

          27

          28
  COOLEY LLP                                                                       DEF. WALMART INC.’S MOTION TO DISMISS
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    11.                                 PLFS’ COMPLAINT
                                                                                             CASE NO. 4:18-CV-06678-SBA
